—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which revoked petitioner’s parole.
Petitioner was sentenced to a prison term of 6 to 18 years following his 1986 conviction of the crime of manslaughter in *863the first degree. After his release on parole in December 1992, petitioner was charged with and ultimately convicted of the crime of sexual abuse in the second degree. This conviction constituted a violation of the terms of petitioner’s parole which was, accordingly, revoked. We confirm.
Petitioner’s admission that he was convicted of a crime while on parole was sufficient to constitute substantial evidence in support of the finding that he had violated a condition of his parole (see, Matter of Montanez v New York State Div. of Parole, 227 AD2d 753, 754, lv denied 88 NY2d 814). That the child abuse report which led to petitioner’s conviction of sexual abuse in the second degree was later expunged by the Department of Social Services does not negate the fact of petitioner’s ultimate conviction or its ramifications. Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.